Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Status of the Application
This action is in response to the Amendment filed on 8/1/2022, and is a Final Office Action. Claims 1-20 are pending in the application. 



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claim 1 is directed towards a method, thus meeting the Step 1 eligibility criterion. Claim 1 does recite the abstract concept of a commercial interaction – i.e. advertising activities/behaviors and sales activities/business relations, which represents a method of organizing human activity, and has been identified as an abstract idea by the 2019 PEG. Some of the relevant claimed limitations include: determining that a number of mobile devices that occupy a cell sector of wireless service coverage at a defined time satisfies a defined function that is based on an average number of mobile devices occupying the cell sector over a defined time interval and an occupation offset number, wherein the offset number is associated with a business entity of respective business entities identified within the cell sector/in response to the determination, determining based on a transactional demand determined for a mobile device of the mobile devices, a commerce asset associated with a commerce supply of the business entity for a transaction between the mobile device and a device associated with the business entity. The claimed invention also recites the abstract concept of a mental concept- i.e. mental process that can be performed in the human mind or using pen/paper, including an observation/evaluation/judgment, which has been identified as an abstract idea by the 2019 PEG: determining that a number of mobile devices that occupy a cell sector of wireless service coverage at a defined time satisfies a defined function that is based on an average number of mobile devices occupying the cell sector over a defined time interval and an occupation offset number, wherein the offset number is associated with a business entity of respective business entities identified within the cell sector. This claimed limitation, under its broadest reasonable interpretation, covers performance in the human mind but for the recitation of generic computing elements – see below-, and thus is still in the mental process category. This judicial exception is not integrated into a practical application. The additional elements of a system comprising a processor/mobile devices/business entity device represent generic computing elements. The additional elements, alone or in combination, do not improve the functioning of the computing device or another technology/technical field, nor do they apply the use of the judicial exception in some other meaningful way beyond generally linking its user to a particular technological environment. The claim is directed to an abstract idea. Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As noted above with respect to the integration of the abstract idea into a practical application, the additional elements represent generic computing elements. They are recited at a high level of generality. Generic computing elements do not amount to significantly more than the abstract idea. The additional elements do not, alone or in combination, improve the functioning of the computing device or another technology/technical field, nor do they apply the use of the judicial exception in some other meaningful way beyond generally linking its user to a particular technological environment. Therefore, Claim 1 does not amount to significantly more than the abstract idea itself. The claim is not patent eligible.
Independent claim 10 is directed to a system, thus meeting the Step 1 eligibility criterion.  Claim 10 does recite the abstract concept of a commercial interaction – i.e. advertising activities/behaviors and sales activities/business relations, which represents a method of organizing human activity, and has been identified as an abstract idea by the 2019 PEG. Some of the relevant claimed limitations include:
determining that a number of mobile devices determined to be located in a cell sector at a defined time satisfies a defined function that is based on an average number of mobile devices located in the cell sector over a defined time period and an offset factor, wherein the offset factor is associated with an organization entity of respective organization entities determined to be associated with the cell sector, and wherein the cell sector is associated with a network device of a communication network; and in response to the determining that the number of the mobile devices determined to be located in the cell sector at the defined time satisfies the defined function, determining, based on a transactional demand determined for a mobile device of the mobile devices, a commerce asset for a transaction between the mobile device and a device associated with the organization entity, wherein the commerce asset is associated with a supply of the commerce asset associated with the organization entity. The claimed invention also recites the abstract concept of a mental concept- i.e. mental process that can be performed in the human mind or using pen/paper, including an observation/evaluation/judgment, which has been identified as an abstract idea by the 2019 PEG:  determining that a number of mobile devices determined to be located in a cell sector at a defined time satisfies a defined function that is based on an average number of mobile devices located in the cell sector over a defined time period and an offset factor, wherein the offset factor is associated with an organization entity of respective organization entities determined to be associated with the cell sector, and wherein the cell sector is associated with a network device of a communication network. This judicial exception is not integrated into a practical application. The additional elements of a processor/memory/communication network/network device/mobile devices represent generic computing elements. The additional elements, alone or in combination, do not improve the functioning of the computing device or another technology/technical field, nor do they apply the use of the judicial exception in some other meaningful way beyond generally linking its user to a particular technological environment. The claim is directed to an abstract idea. Claim 10 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As noted above with respect to the integration of the abstract idea into a practical application, the additional elements represent generic computing elements. They are recited at a high level of generality. Generic computing elements do not amount to significantly more than the abstract idea. The additional elements do not, alone or in combination, improve the functioning of the computing device or another technology/technical field, nor do they apply the use of the judicial exception in some other meaningful way beyond generally linking its user to a particular technological environment. Therefore, Claim 10 does not amount to significantly more than the abstract idea itself. The claim is not patent eligible.
Independent claim 19 is directed to a machine readable medium for performing the method of claim 1, thus meeting the Step 1 eligibility criterion; it recites the same abstract idea as claim 1. The claim performs the method of claim 1 using only generic components of a networked computer system. Therefore, claim 19 is directed to an abstract idea without significantly more for the reasons given in the discussion of claim 1.
Dependent claims 2-9, 11-18, 20 further narrow the abstract idea of the independent claims themselves. The claims do not include any additional elements. Therefore, the claims are directed to an abstract idea without significantly more for the reasons given in the discussion of the respective independent claims. The claims are not patent eligible.



 The prior art of record does not teach neither singly nor in combination the limitations of claims 1-20.



Response to Arguments
	The Applicant’s arguments have been fully considered. Applicant argues with substance:

					Claims 19-20: the 35 USC 101 rejection has been overcome – computer-readable medium
	Examiner agrees; the 35 USC 101 rejection (computer-readable medium) of claims 19-20 has been overcome and withdrawn.

					Double patenting rejection: A terminal disclaimer has been filed, and the rejection has been overcome
	Examiner agrees; the double patenting rejection has been overcome and has been withdrawn.

					Step 1: claims are directed to a method/process
	Claims 1-20 meet the Step 1 eligibility criterion: claims 1-9 are directed towards a method, claims 10-18 towards a system, claims 19-20 towards a machine-readable medium.
					
Step 2A: claims do not recite a judicial exception
	Examiner respectfully disagrees. Claim 1 does recite the abstract concept of a commercial interaction – i.e. advertising activities/behaviors and sales activities/business relations, which represents a method of organizing human activity, and has been identified as an abstract idea by the 2019 PEG. Some of the relevant claimed limitations include: determining that a number of mobile devices that occupy a cell sector of wireless service coverage at a defined time satisfies a defined function that is based on an average number of mobile devices occupying the cell sector over a defined time interval and an occupation offset number, wherein the offset number is associated with a business entity of respective business entities identified within the cell sector/in response to the determination, determining based on a transactional demand determined for a mobile device of the mobile devices, a commerce asset associated with a commerce supply of the business entity for a transaction between the mobile device and a device associated with the business entity. The claimed invention also recites the abstract concept of a mental concept- i.e. mental process that can be performed in the human mind or using pen/paper, including an observation/evaluation/judgment, which has been identified as an abstract idea by the 2019 PEG: determining that a number of mobile devices that occupy a cell sector of wireless service coverage at a defined time satisfies a defined function that is based on an average number of mobile devices occupying the cell sector over a defined time interval and an occupation offset number, wherein the offset number is associated with a business entity of respective business entities identified within the cell sector. This claimed limitation, under its broadest reasonable interpretation, covers performance in the human mind but for the recitation of generic computing elements – see below-, and thus is still in the mental process category.  Claim 10 does recite the abstract concept of a commercial interaction – i.e. advertising activities/behaviors and sales activities/business relations, which represents a method of organizing human activity, and has been identified as an abstract idea by the 2019 PEG. Some of the relevant claimed limitations include: determining that a number of mobile devices determined to be located in a cell sector at a defined time satisfies a defined function that is based on an average number of mobile devices located in the cell sector over a defined time period and an offset factor, wherein the offset factor is associated with an organization entity of respective organization entities determined to be associated with the cell sector, and wherein the cell sector is associated with a network device of a communication network; and in response to the determining that the number of the mobile devices determined to be located in the cell sector at the defined time satisfies the defined function, determining, based on a transactional demand determined for a mobile device of the mobile devices, a commerce asset for a transaction between the mobile device and a device associated with the organization entity, wherein the commerce asset is associated with a supply of the commerce asset associated with the organization entity. The claimed invention also recites the abstract concept of a mental concept- i.e. mental process that can be performed in the human mind or using pen/paper, including an observation/evaluation/judgment, which has been identified as an abstract idea by the 2019 PEG:  determining that a number of mobile devices determined to be located in a cell sector at a defined time satisfies a defined function that is based on an average number of mobile devices located in the cell sector over a defined time period and an offset factor, wherein the offset factor is associated with an organization entity of respective organization entities determined to be associated with the cell sector, and wherein the cell sector is associated with a network device of a communication network. Independent Claim 19 recites the same abstract idea as claim 1. Dependent claims 2-9, 11-18, 20 further narrow the abstract idea of the independent claims themselves. 



					claim 1/10/19 provide a significant technological improvement in communication network technology – mobile communication network technology and communication networks.
					claim 1 focuses on, recites, and embodies a significant technological improvement to existing communication network-related, computer-related, and/or processing systems and devices
	Examiner respectfully disagrees that the instant claims, when implemented, provide a technological improvement to other technology/technical field. The claimed invention recites an abstract idea, and the additional elements do not integrate the judicial exception into a practical application, nor do they represent significantly more than the abstract idea itself, as noted in the previous as well as Office Action above. Applicant’s Spec. further describes the context of the claimed invention as pertaining to the commercial interaction realm – i.e. advertising activities/behaviors and sales activities/business relations, and describes the claimed invention as seeking to, when implemented, at best optimize a business practice/goal: “ addresses, in at least some embodiments, the issue of location-based analytics for commercial transactions or other type of transactions”, “can permit or otherwise facilitate crowd-location based transactions (commercial or otherwise))”, “the demand or interest can be associated with the organization entity, which can provide the…service or merchandise”, “the mobile device can present at least a portion of such information and a transaction related to the asset can be performed otherwise facilitated”. There is no technical support/technical evidence in the Applicant’s Spec. that the claimed invention, when implemented, improves the functioning of the computing device itself or another technology/technical field.

					claim 1/10/19 recites a combination of additional elements that integrate claim 1 as a whole into a practical application
	Examiner respectfully disagrees. The judicial exception recited in claim 1 is not integrated into a practical application. The additional elements of a system comprising a processor/mobile devices/business entity device represent generic computing elements. The additional elements, alone or in combination, do not improve the functioning of the computing device or another technology/technical field, nor do they apply the use of the judicial exception in some other meaningful way beyond generally linking its user to a particular technological environment. The claim is directed to an abstract idea. Claim 10: This judicial exception is not integrated into a practical application. The additional elements of a processor/memory/communication network/network device/mobile devices represent generic computing elements. The additional elements, alone or in combination, do not improve the functioning of the computing device or another technology/technical field, nor do they apply the use of the judicial exception in some other meaningful way beyond generally linking its user to a particular technological environment. The claim is directed to an abstract idea. Claim 19 performs the method of claim 1 using only generic components of a networked computer system. Therefore, claim 19 is directed to an abstract idea without significantly more for the reasons given in the discussion of claim 1. Dependent claims 2-9, 11-18, 20 do not include any additional elements. Therefore, the claims are directed to an abstract idea without significantly more for the reasons given in the discussion of the respective independent claims. The claims are not patent eligible.

					Step 2B: claim 1/10/19 recites an inventive concept.
	Examiner respectfully disagrees. Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements of claim 1 , as noted above, represent generic computing elements. They are recited at a high level of generality. Generic computing elements do not amount to significantly more than the abstract idea. The additional elements do not, alone or in combination, improve the functioning of the computing device or another technology/technical field, nor do they apply the use of the judicial exception in some other meaningful way beyond generally linking its user to a particular technological environment. Therefore, Claim 1 does not amount to significantly more than the abstract idea itself. The claim is not patent eligible.  Claim 10 does not include additional elements that are sufficient to amount to significantly more than the judicial exception; the additional elements, as noted above, represent generic computing elements. They are recited at a high level of generality. Generic computing elements do not amount to significantly more than the abstract idea. The additional elements of claim 10 do not, alone or in combination, improve the functioning of the computing device or another technology/technical field, nor do they apply the use of the judicial exception in some other meaningful way beyond generally linking its user to a particular technological environment. Therefore, Claim 10 does not amount to significantly more than the abstract idea itself. Claim 19 performs the method of claim 1 using only generic components of a networked computer system. Therefore, claim 19 is directed to an abstract idea without significantly more for the reasons given in the discussion of claim 1. Dependent claims 2-9, 11-18, 20  do not include any additional elements. Therefore, the claims are directed to an abstract idea without significantly more for the reasons given in the discussion of the respective independent claims. The claims are not patent eligible.

					Claimed subject matter is similar to Bascom, and thus is drawn to patent-eligible subject matter
	Examiner respectfully disagrees. The instant claimed invention and Bascom have different claim sets and different fact patterns, and therefore the two are not analogous.  Furthermore, in Bascom, the Courts concluded that the claim limitation takes as an “ordered combination” under step two are an inventive concept, sufficient for patent eligibility under 35 USC 101. When considered as an ordered combination, the Federal Circuit concluded the claims provided "an inventive concept can be found in the non-conventional and non-generic arrangement of known, conventional pieces." Id. Because of the ordered combination elements, the claims in Bascom were considered to improve the functionality of the computer, and thus amounted to significantly more under step two of the Alice analysis. Contrary to Bascom, the instant claimed invention, when implemented, does not improve the functionality of the computer nor does it improve a technology/technical field.  The present claims recite an abstract idea using additional elements that are generic computing components as discussed supra, or at best, improving an abstract idea - not an inventive concept. There is no technical evidence/technical support in the Applicant's Specification of technical improvements to the functioning of the computing device itself, or to other technology/technical field.

					claim 1 involves an unconventional solution to a technological problem (need to improve use and performance of communication network-related, computer-related, processing or other resources) of communications-related, computer-related, and/or processing systems and devices; and need to improve determining whether a particular and/or sufficient crowd of mobile devices are located in a certain area (cell sector or certain portion of a cell sector)
					claimed invention enables processing methods, systems and devices to do the thing they could not do before
					claimed invention entails an unconventional technological solution to a technological problem 
	The claimed invention, when implemented, does not provide an improvement to other technology/technical field, nor does it provide a technological solution to a technological problem. The claimed invention recites an abstract idea, and the additional elements do not , alone or in combination, integrate the judicial exception into a practical application, nor do they represent significantly more than the abstract idea itself, as noted in the previous as well as the current Office Action – see Office Action above for the detailed, reasoned 35 USC 101 analysis. Applicant’s Spec. further describes the context of the claimed invention as pertaining to the commercial interaction realm – i.e. advertising activities/behaviors and sales activities/business relations, and describes the claimed invention as seeking to, when implemented, at best optimize a business practice/goal: “ addresses, in at least some embodiments, the issue of location-based analytics for commercial transactions or other type of transactions”, “can permit or otherwise facilitate crowd-location based transactions (commercial or otherwise))”, “the demand or interest can be associated with the organization entity, which can provide the…service or merchandise”, “the mobile device can present at least a portion of such information and a transaction related to the asset can be performed otherwise facilitated”. There is no technical support/technical evidence in the Applicant’s Spec. that the claimed invention, when implemented, improves the functioning of the computing device itself or another technology/technical field.

					Claimed subject matter is similar to Finjan, and thus is drawn to patent-eligible subject matter
Examiner respectfully disagrees. The instant claimed invention and Finjan have different claim sets and different fact patterns, and therefore the two are not analogous. Furthermore, in Finjan, the Courts concluded that the claimed invention is an improvement to computer technology, improvement which results from specific steps that accomplish a desired result. Specifically, the Courts determined that the claim at issue makes a "non-abstract improvement to computer technology".  Contrary to Finjan, the instant claimed invention is directed towards an abstract idea without significantly more – see the previous and the Office Action above for the detailed, reasoned 35 USC 101 analysis. There is no technical evidence/technical support in the Applicant’s Specification that the instant claimed invention, when implemented, improves the functioning of the computing device itself, or that it improves another technology/technical field.

					Claimed subject matter is similar to Amdocs, and thus is drawn to patent-eligible subject matter
Examiner respectfully disagrees. The instant claimed invention and Amdocs have different claim sets and different fact patterns, and therefore the two are not analogous. Furthermore, in Amdocs, the Courts concluded that Amdocs's claimed invention solved a technological problem and improved the performance of the computing system itself. Contrary to Amdocs, the instant claimed invention, when implemented, does not effect a technical improvement to other technology/technical field, or to the functioning of the computing device itself.  Applicant’s Spec. further describes the context of the claimed invention as pertaining to the commercial interaction realm – i.e. advertising activities/behaviors and sales activities/business relations, and describes the claimed invention as seeking to, when implemented, at best optimize a business practice/goal: “ addresses, in at least some embodiments, the issue of location-based analytics for commercial transactions or other type of transactions”, “can permit or otherwise facilitate crowd-location based transactions (commercial or otherwise))”, “the demand or interest can be associated with the organization entity, which can provide the…service or merchandise”, “the mobile device can present at least a portion of such information and a transaction related to the asset can be performed otherwise facilitated”. There is no technical support/technical evidence in the Applicant’s Spec. that the claimed invention, when implemented, improves the functioning of the computing device itself or another technology/technical field.

					Claimed subject matter is similar to USPTO Example 42, Claim 1, and thus is drawn to patent-eligible subject matter
	Examiner respectfully disagrees. The claimed invention and USPTO Example 42, Claim 1, have different fact patterns, and thus the two are not analogous. Furthermore, in Example 42, Claim 1 was deemed to recite an abstract idea; the claim as a whole integrates the method of organizing human activity into a practical application– i.e. the additional elements recite a specific improvement over prior art systems by allowing remote users to share information in real time in a standardized format regardless of the format in which the information was input by the user. Contrary to Example 42, Claim 1, the additional elements of the instant claimed invention do not recite a specific improvement over prior art systems by allowing remote users to share information in real time in a standardized format regardless of the format in which the information was input by the user; the additional elements of the instant claimed invention do not, alone or in combination, integrate the judicial exception into a practical application, nor do they represent significantly more than the abstract idea itself, as noted in the previous Office Action as well as Office Action above.

					claim 1 as a whole integrates the method of the alleged organizing human activity into a practical application
	Examiner respectfully disagrees. The judicial exception recited in claim 1 is not integrated into a practical application. The additional elements of a system comprising a processor/mobile devices/business entity device represent generic computing elements. The additional elements, alone or in combination, do not improve the functioning of the computing device or another technology/technical field, nor do they apply the use of the judicial exception in some other meaningful way beyond generally linking its user to a particular technological environment. The claim is directed to an abstract idea. Claim 10: This judicial exception is not integrated into a practical application. The additional elements of a processor/memory/communication network/network device/mobile devices represent generic computing elements. The additional elements, alone or in combination, do not improve the functioning of the computing device or another technology/technical field, nor do they apply the use of the judicial exception in some other meaningful way beyond generally linking its user to a particular technological environment. The claim is directed to an abstract idea. Claim 19 performs the method of claim 1 using only generic components of a networked computer system. Therefore, claim 19 is directed to an abstract idea without significantly more for the reasons given in the discussion of claim 1. Dependent claims 2-9, 11-18, 20 do not include any additional elements. Therefore, the claims are directed to an abstract idea without significantly more for the reasons given in the discussion of the respective independent claims. The claims are not patent eligible.

					claim 1 features recite a specific improvement over the art of record
					references of record do not disclose, teach or suggest each and every element of the claimed subject matter of claim 1.
	Examiner notes that the prior art analysis (35 USC 102/103) and the 35 USC 101 represent two distinct and separate analyses. As per MPEP 2106: “even newly discovered or novel judicial exceptions are still exceptions”.

					claim 1 and the additional elements can result in improved and more efficient use of processing resources and other resources of communication network-related, computer-related, and/or processing systems and devices in connection with proposing or executing transactions
claim 1 enables a system, comprising a processor, to perform the specific functions, which such methods, systems, and devices were unable to perform previously
					the technological improvements of claim 1 can enable more efficient use of processing resources and other resources (memory resources, time resources, wireless communication and/or network resources) 
	There is no technical support/technical evidence in the Applicant’s Spec. that the claimed invention, when implemented, improves the functioning of the computing device itself, or other technology/technical field. The claimed invention does recite an abstract idea, and the additional elements do not, alone or in combination, integrate the judicial exception into a practical application, nor do they represent significantly more than the abstract idea itself, as noted in the previous as well as current Office Action. Applicant’s Spec. further describes the context of the claimed invention as pertaining to the commercial interaction realm – i.e. advertising activities/behaviors and sales activities/business relations, and describes the claimed invention as seeking to, when implemented, at best optimize a business practice/goal: “ addresses, in at least some embodiments, the issue of location-based analytics for commercial transactions or other type of transactions”, “can permit or otherwise facilitate crowd-location based transactions (commercial or otherwise))”, “the demand or interest can be associated with the organization entity, which can provide the…service or merchandise”, “the mobile device can present at least a portion of such information and a transaction related to the asset can be performed otherwise facilitated”.

					Step 2B: claim 1 recites an inventive concept
					claims contain elements that amount to significantly more than the alleged abstract idea itself
	Examiner respectfully disagrees. Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements of claim 1, as noted above, represent generic computing elements. They are recited at a high level of generality. Generic computing elements do not amount to significantly more than the abstract idea. The additional elements do not, alone or in combination, improve the functioning of the computing device or another technology/technical field, nor do they apply the use of the judicial exception in some other meaningful way beyond generally linking its user to a particular technological environment. Therefore, Claim 1 does not amount to significantly more than the abstract idea itself. The claim is not patent eligible.  Claim 10 does not include additional elements that are sufficient to amount to significantly more than the judicial exception; the additional elements, as noted above, represent generic computing elements. They are recited at a high level of generality. Generic computing elements do not amount to significantly more than the abstract idea. The additional elements of claim 10 do not, alone or in combination, improve the functioning of the computing device or another technology/technical field, nor do they apply the use of the judicial exception in some other meaningful way beyond generally linking its user to a particular technological environment. Therefore, Claim 10 does not amount to significantly more than the abstract idea itself. Claim 19 performs the method of claim 1 using only generic components of a networked computer system. Therefore, claim 19 is directed to an abstract idea without significantly more for the reasons given in the discussion of claim 1. Dependent claims 2-9, 11-18, 20  do not include any additional elements. Therefore, the claims are directed to an abstract idea without significantly more for the reasons given in the discussion of the respective independent claims. The claims are not patent eligible.

					features of claim 1 can thereby enable more efficient determination of demand or interest for an asset by mobile devices and associated users, and more efficient communication of information relating to the asset to mobile devices
					features of claim 1 can provide for and facilitate improved commercial and/or other transactions (crowd-based transactions)
	Claim 1 recites an abstract idea, and the additional elements do not, alone or in combination, integrate the judicial exception into a practical application, nor do they represent significantly more than the abstract idea itself, as noted in the previous and current Office Action. Determining user demand/interest for an asset, and communicating the asset to users, as well as providing for crowd-based transactions, represent business practices/goals; thus, improving this practice pertains to a business practice optimization, not to an improvement to another technology/technical field. There is no technical support/technical evidence in the Applicant’s Spec. that the claimed invention, when implemented, improves the functioning of the computing device itself, or other technology/technical field.

					claim 1 recites specific claim elements that do not preempt all application of the alleged method of organizing human activity
	The claimed invention does not include any additional elements that apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. The term “meaningful limitations”, as per MPEP 2106.05 (e), pertains to “additional elements that provide an inventive concept to the claims as a whole”. The claimed invention, as noted in the previous and current Office Action, does not include any additional elements that provide an inventive concept – i.e. represent significantly more than the abstract idea itself; see Office Action above for the detailed, reasoned 35 USC 101 analysis.

					Applicant points to the Spec, para 20
	Para 20 of the Spec. does not include any technical support/technical evidence that the claimed invention, when implemented, improves the functioning of the computing device itself, or other technology/technical field. Para 20 describes the context of the claimed invention as pertaining to the commercial interaction realm – i.e. advertising activities/behaviors and sales activities/business relations, and describes the claimed invention as seeking to, when implemented, at best optimize a business practice/goal: “can permit or otherwise facilitate crowd-location based transactions”, “business entity) located within the cell sector also can be identified”, “ demand or interest for an asset can be determined “, “demand or interest can be associated with the organization entity, which can provide the asset (.e., a service or merchandise)”. There is no technical support/technical evidence in the Applicant’s Spec., including para 20, that the claimed invention, when implemented, improves the functioning of the computing device itself, or another technology/technical field.

					Applicant points to the Spec, para 99-106, and fig.14
					Offers relating to an asset between a business entity and mobile devices can be efficiently determined with regard to mobile devices that are in proximity to a device of the business entity and presented to the mobile devices, and transactions relating to such offers between the business entity and the mobile devices can be efficiently facilitated and improved
Paras 99-106 and fig.14 of the Spec. do not include any technical support/technical evidence that the claimed invention, when implemented, improves the functioning of the computing device itself, or other technology/technical field. Paras 99-106 and fig.14 describes the context of the claimed invention as pertaining to the commercial interaction realm – i.e. advertising activities/behaviors and sales activities/business relations, and describe the claimed invention as seeking to, when implemented, at best optimize a business practice/goal. There is no technical support/technical evidence in the Applicant’s Spec., including paras 99-106 and fig.14, that the claimed invention, when implemented, improves the functioning of the computing device itself, or another technology/technical field.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
             A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.                                                                                                                     
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRU CIRNU whose telephone number is (571)272-7775. The examiner can normally be reached on M-F 9:00am-5pm.             If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ilana Spar can be reached on (571) 270-7537. The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300.             Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Sincerely,
/Alexandru Cirnu/
Primary Patent Examiner, Art Unit 3622
8/5/2022